
	

115 HR 1778 RH: To provide that an order by the Secretary of the Interior imposing a moratorium on Federal coal leasing shall not take effect unless a joint resolution of approval is enacted, and for other purposes.
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 410
		115th CONGRESS2d Session
		H. R. 1778
		[Report No. 115–545]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2017
			Ms. Cheney (for herself, Mr. Cramer, Mr. Chaffetz, Mr. McKinley, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Natural Resources
		
		February 5, 2018Additional sponsors: Mr. Gosar and Mr. Jenkins of West Virginia
			February 5, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To provide that an order by the Secretary of the Interior imposing a moratorium on Federal coal
			 leasing shall not take effect unless a joint resolution of approval is
			 enacted, and for other purposes.
	
	
		1.Congressional approval for order by Secretary of the Interior imposing a moratorium on Federal coal
			 leasing
 An order by the Secretary of the Interior imposing a moratorium on Federal coal leasing shall have no force or effect unless—
 (1)the Secretary submits to Congress the proposed order; and (2)a joint resolution that approves the order is enacted within 30 legislative days after the proposed order is received by Congress.
			
	
		February 5, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
